Exhibit 10.1

 

EXCHANGE AGREEMENT

 

This EXCHANGE AGREEMENT (this “Agreement”) is made and entered into as of
January 13, 2016 by and among SANUWAVE Health, Inc., a Nevada corporation with
offices located at 11475 Great Oaks Way, Suite 150, Alpharetta, Georgia 30022
(the “Company”), and the investors listed on Schedule I hereto (each a
“Investor” and together the “Investors”). Certain terms used and not otherwise
defined in the text of this Agreement are defined in Section 10 hereof.

 

RECITALS

 

WHEREAS, the Company and the Investors are executing and delivering this
Agreement in the reliance upon the various exemptions from securities
registration afforded by the Securities Act of 1933, as amended (the “Securities
Act”)

 

WHEREAS, the Investors are the beneficial owners of Series A warrants to
purchase shares of the Company’s common stock, $0.001 par value per share (the
“Common Stock”), in such amounts as listed on Schedule I hereto (the
“Warrants”);

 

WHEREAS, the Company and the Investors desire to exchange all of the Investors’
respective Warrants, and all rights, title and interest therein or associated
therewith, for shares of Common Stock and shares of the Company’s Series B
Convertible Preferred Stock, $0.001 par value (the “Preferred Stock”), in
accordance with the terms and provisions of this Agreement (the “Exchange”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants herein contained, the parties hereto
hereby agree as follows:

 

1.             Authorization of Shares. The Company has authorized the issuance
of Common Stock and Preferred Stock to the Investors in the amounts set forth
opposite each Investor’s name on Schedule I hereto. The shares of Common Stock
issuable at Closing are referred to herein as the “Common Shares” and the shares
of Preferred Stock issuable at Closing are referred to herein as the “Preferred
Shares”. The shares of Common Stock into which the Preferred Stock is
convertible are referred to herein as the “Underlying Shares” and, together with
the Common Shares and the Preferred Shares, as the “Shares”.

 

2.             Exchange of Securities.

 

2.1.     Upon the terms and subject to the conditions herein contained, the
Investors agree to surrender, transfer, contribute, assign and deliver to the
Company at the Closing (as defined in Section 3), the Warrants, and, in exchange
and as consideration therefor, the Company agrees to issue and deliver to the
Investors, at the Closing: (i) that number of Common Shares set forth opposite
such Investor’s name on Schedule I hereto, number of Common Shares and (ii) that
number of Preferred Shares set forth opposite such Investor’s name on Schedule I
hereto. At or prior to the Closing, each Investor will deliver to the Company
all of the original executed Warrants issued to such Investor, or an endorsed
affidavit of loss with respect thereto acceptable to the Company, whereupon such
Warrants shall be void and of no further force and effect. In exchange and as
consideration therefor, at or prior to the Closing, the Company will instruct
its transfer agent to deliver stock certificates to each Investor representing
the number of Common Shares and/or the Preferred Shares set forth opposite such
Investor’s name on Schedule I hereto.

 

 


--------------------------------------------------------------------------------

 

 

2.2.     The parties intend that the Exchange shall be treated as a Section
368(a)(1)(E) reorganization (recapitalization) under the Code, and will report
the Exchange accordingly, and shall take no action contrary to such intent.

 

3.             Closing. Subject to the satisfaction of the closing conditions
set forth in Section 7, the closing (the “Closing”), with respect to the
transaction contemplated in Section 2 hereof, shall take place at the offices of
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., One Financial Center,
Boston, Massachusetts 02111. The date and time of the Closing (the “Closing
Date”) shall be 10:00 a.m., New York time on January 13, 2016 or at such other
time and place as the Company and the Investors may agree, including remotely
via the exchange of documents and signatures.

 

4.             Representations and Warranties of the Investors. Each Investor,
severally but not jointly, represents and warrants to the Company that the
statements contained in this Section 4 are true and complete as of the date of
this Agreement and will be true and complete as of the date of the Closing:

 

4.1.     Organization. Each Investor is either an individual or an entity duly
incorporated or formed, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or formation with full right, corporate,
partnership, limited liability company or similar power and authority to enter
into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.

 

4.2.     Validity. The execution, delivery and performance of this Agreement and
the other instruments referred to herein, in each case to which the Investor is
a party, and the consummation by the Investor of the transactions contemplated
hereby, have been duly authorized by all necessary corporate, partnership,
limited liability or similar actions, as applicable, on the part of such
Investor. This Agreement has been duly executed and delivered by the Investor,
and the other instruments referred to herein to which it is a party will be duly
executed and delivered by the Investor, and each such agreement and other
instruments constitutes or will constitute a valid and binding obligation of the
Investor, enforceable against it in accordance with its terms, except as limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief, or other equitable remedies.

 

4.3.     No Conflicts; Consents. Such Investor's execution and delivery of this
Agreement and each of the Transaction Documents to which it is a party, and the
performance of such Investor's obligations hereunder and thereunder do not and
will not (i) conflict with, violate or result in any default under any mortgage,
indenture, agreement, instrument or other contract to which such Investor is a
party or by which Investor or its property is bound, (ii) violate any judgment,
order, decree, law, statute, regulation or other judicial or governmental
restriction to which such Investor is subject, (iii) result in the imposition of
any lien or encumbrance on any of such Investor's Warrants (other than as
provided hereunder) or (iv) require the prior consent of, or any prior filing
with or notice to, any governmental authority or third party.

 

 
-2-

--------------------------------------------------------------------------------

 

 

4.4.     Title. Such Investor is the sole owner of the Warrants tendered for
exchange under this Agreement, free and clear of any pledges, liens, security
interests, claims or other encumbrances of any kind (other than those arising
under applicable securities laws).

 

4.5.     Brokers. There is no broker, investment banker, financial advisor,
finder or other Person which has been retained by or is authorized to act on
behalf of the Investor who might be entitled to any fee or commission for which
the Company will be liable in connection with the execution of this Agreement
and the consummation of the transactions contemplated hereby.

 

4.6.     Investment Representations and Warranties. The Investor understands and
agrees that the Shares have not been registered under the Securities Act or any
applicable state securities laws.

 

4.7.     Acquisition for Own Account. The Investor is acquiring the Shares for
its own account for investment and not with a view toward distribution in a
manner which would violate the Securities Act or any applicable state securities
laws.

 

4.8.     Ability to Protect Its Own Interests and Bear Economic Risks. The
Investor, by reason of the business and financial experience of its management,
has the capacity to protect its own interests in connection with the
transactions contemplated by this Agreement and is capable of evaluating the
merits and risks of the investment in the Shares. The Investor is able to bear
the economic risk of an investment in the Shares and is able to sustain a loss
of all of its investment in the Shares without economic hardship, if such a loss
should occur.

 

4.9.     Accredited Investor. The Investor is an “accredited investor” as that
term is defined in Regulation D promulgated under the Securities Act.

 

4.10.     Access to Information. The Investor has been given access to Company
documents, records, and other information, and has had adequate opportunity to
ask questions of, and receive answers from, the Company’s officers, employees,
agents, accountants, and representatives concerning the Company’s business,
operations, financial condition, assets, liabilities, and all other matters
relevant to its investment in the Shares. The Investor understands that an
investment in the Shares bears significant risk and represents that it has
reviewed the SEC Reports (as defined herein), which serve to qualify certain of
the Company representations set forth below.

 

4.11.     Restricted Shares.

 

(a)     The Investor understands that the Shares will be characterized as
“restricted securities” under the federal securities laws and that such Shares
may be resold without registration under the Securities Act only in certain
limited circumstances.

 

 
-3-

--------------------------------------------------------------------------------

 

 

(b)     The Investor acknowledges that the Shares must be held indefinitely
unless subsequently registered under the Securities Act and under applicable
state securities laws or an exemption from such registration is available. The
Investor understands that the Company is under no obligation to register the
Shares, except as provided in the Registration Rights Agreement (as defined
below).

 

(c)     The Investor is aware of the provisions of Rule 144 under the Securities
Act which permit limited resale of securities purchased in a private placement.

 

4.12.     Tax Advisors. The Investor has had the opportunity to review with the
Investor’s own tax advisors the federal, state and local tax consequences of
this investment, where applicable, and the transactions contemplated by this
Agreement. The Investor is relying solely on the Investor’s own determination as
to tax consequences or the advice of such tax advisors and not on any statements
or representations of the Company or any of its agents and understands that the
Investor (and not the Company) shall be responsible for the Investor’s own tax
liability that may arise as a result of this investment or the transactions
contemplated by this Agreement.

 

4.13.     Confidentiality. Other than consummating the transactions contemplated
hereunder, such Investor has not directly or indirectly, nor has any Person
acting on behalf of or pursuant to any understanding with such Investor,
directly or indirectly, executed any purchases or sales, including short sales,
of the securities of the Company. Other than to other Persons party to this
Agreement, such Investor has maintained the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction).

 

5.             Representations and Warranties by the Company. The Company
represents and warrants to the Investors that the statements contained in this
Section 5 are true and complete as of the date of this Agreement and will be
true and complete as of the date of the Closing, as the case may be.

 

5.1.     Capitalization. As of the date hereof, the capitalization (including
both the authorized and issued capital stock) of the Company is as set forth on
Schedule 5.1. No shares of Common Stock or Preferred Stock are held in treasury.
All of such outstanding shares are duly authorized and have been, or upon
issuance will be, validly issued and are fully paid and non-assessable. Except
as disclosed on Schedule 5.1, to the Company’s knowledge, no Person (together
with any family member or Affiliate thereof) owns 10% or more of the Company’s
issued and outstanding shares of Common Stock (calculated based on the
assumption that all Convertible Securities, whether or not presently exercisable
or convertible, have been fully exercised or converted (as the case may be)
taking account of any limitations on exercise or conversion (including
“blockers”) contained therein without conceding that such identified Person is a
10% stockholder for purposes of federal securities laws). (i) None of the
Company’s or any Subsidiary’s capital stock is subject to preemptive rights or
any other similar rights or any Encumbrances suffered or permitted by the
Company or any Subsidiary; (ii) except as disclosed on Schedule 5.1, there are
no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries (as defined below), or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of its Subsidiaries; (iii) except as
disclosed on Schedule 5.1, there are no outstanding debt securities, notes,
credit agreements, credit facilities or other agreements, documents or
instruments evidencing Indebtedness of the Company or any of its Subsidiaries or
by which the Company or any of its Subsidiaries is or may become bound; (iv)
except as disclosed on Schedule 5.1, there are no financing statements securing
obligations in any amounts filed in connection with the Company or any of its
Subsidiaries; (v) except as disclosed on Schedule 5.1, there are no agreements
or arrangements under which the Company or any of its Subsidiaries is obligated
to register the sale of any of their securities under the Securities Act (except
pursuant to the Registration Rights Agreement); (vi) there are no outstanding
securities or instruments of the Company or any of its Subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Shares; (viii) neither the Company nor any Subsidiary has any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (ix) neither the Company nor any of its Subsidiaries have any
liabilities or obligations required to be disclosed in the SEC Reports which are
not so disclosed in the SEC Reports, other than those incurred in the ordinary
course of the Company’s or its Subsidiaries’ respective businesses and which,
individually or in the aggregate, do not or could not have a Material Adverse
Effect.

 

 
-4-

--------------------------------------------------------------------------------

 

 

5.2.     Organization. The Company and each Subsidiary (a) is duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its formation, (b) is duly qualified to do business as a
foreign entity and is in good standing in each jurisdiction where the nature of
the property owned or leased by it or the nature of the business conducted by it
makes such qualification necessary, except where the failure to be so qualified
would not have a Material Adverse Effect, and (c) has all requisite corporate
power and authority to own or lease and operate its assets and carry on its
business as presently being conducted as disclosed in the SEC Reports.

 

5.3.     Subsidiaries. Other than the Persons set forth on Schedule 5.3, the
Company has no Subsidiaries. “Subsidiaries” means any Person (i) at least 50% of
the outstanding voting securities of which are at the time owned or controlled
directly or indirectly by the Company or (ii) with respect to which the Company
possesses, directly or indirectly, the power to direct or cause the direction of
the affairs or management of such Person, and each of the foregoing, is
individually referred to herein as a “Subsidiary.”

 

5.4.     Consents. Neither the execution, delivery or performance of this
Agreement by the Company, nor the consummation by it of the obligations and
transactions contemplated hereby (including, without limitation, the issuance,
the reservation for issuance and the delivery of the Shares and the provision to
the Investor of the rights contemplated by the Transaction Documents) requires
any consent of, authorization by, exemption from, filing with or notice to any
Governmental Entity or any other Person, other than filings required under
applicable U.S. federal and state securities laws.

 

 
-5-

--------------------------------------------------------------------------------

 

 

5.5.     Authorization; Enforcement. The Company has all requisite corporate
power and has taken all necessary corporate action required for the due
authorization, execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance, the reservation for issuance and the delivery of the Shares and the
provision to the Investor of the rights contemplated by the Transaction
Documents). The execution, delivery and performance by the Company of this
Agreement and the consummation by the Company of the transactions contemplated
hereby (including, without limitation, the issuance of the Shares and the
provision to the Investor of the rights contemplated by the Transaction
Documents), have been duly authorized by the Company’s board of directors and no
further consent or authorization of the Company, its board of directors or its
stockholder is required. This Agreement has been duly executed and delivered by
the Company, and the other instruments referred to herein to which it is a party
will be duly executed and delivered by the Company, and each such agreement
constitutes or will constitute a legal, valid and binding obligation of the
Company enforceable against it in accordance with its terms, except to the
extent that enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and any other laws of general
application affecting enforcement of creditors’ rights generally, and as limited
by laws relating to the availability of specific performance, injunctive relief,
or other equitable remedies.

 

5.6.     Valid Issuance of Shares. The Shares have been duly and validly
authorized and, when the Shares are issued and paid for pursuant to this
Agreement, the Shares will be validly issued, fully paid and non-assessable, and
shall be free and clear of all Encumbrances, and will not be subject to
preemptive rights or other similar rights of stockholders of the Company.

 

5.7.     No Conflicts. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby (including, without
limitation, the issuance, the reservation for issuance and the delivery of the
Shares and the provision to the Investor of the rights contemplated by the
Transaction Documents) will not (a) result in a violation of the Articles of
Incorporation, as amended, the by-laws, as amended, or any equivalent
organizational document of the Company or any Subsidiary (the “Charter
Documents”) or require the approval of the Company’s stockholders, (b) violate,
conflict with or result in the breach of the terms, conditions or provisions of
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give rise to any right of termination,
acceleration or cancellation under, any material agreement, lease, mortgage,
license, indenture, instrument or other contract to which the Company or any
Subsidiary is a party, (c) result in a violation of any law, rule, regulation,
order, judgment or decree (including, without limitation, U.S. federal and state
securities laws and regulations and regulations of any self-regulatory
organizations to which the Company or its securities are subject) applicable to
the Company or any Subsidiary or by which any property or asset of the Company
or any Subsidiary is bound or affected, (d) result in a violation of or require
stockholder approval under any rule or regulation of the Over-the-Counter
Bulletin Board (the “Principal Market”), or (e) result in the creation of any
Encumbrance upon any of the Company’s or any of its Subsidiary’s assets. Neither
the Company nor any Subsidiary is (i) in violation of its Charter Documents,
(ii) in default (and no event has occurred which, with notice or lapse of time
or both, would cause the Company or any Subsidiary to be in default) under, nor
has there occurred any event giving others (with notice or lapse of time or
both) any rights of termination, amendment, acceleration or cancellation of, any
material agreement, indenture or instrument to which the Company or any
Subsidiary is a party, nor has the Company or any Subsidiary received written
notice of a claim that it is in default under, or that it in violation of, any
Material Agreement (whether or not such default or violation has been waived),
(iii) in violation of, or in receipt of written notice that it is in violation
of, any law, ordinance or regulation of any Governmental Entity, except where
the violation would not result in a Material Adverse Effect, and (iv) in
violation of any order of any Governmental Entity having jurisdictional over the
Company or any Subsidiary or any of the Company’s or any Subsidiary’s properties
or assets.

 

 
-6-

--------------------------------------------------------------------------------

 

 

5.8.     Principal Markets. There is no requirement for the Company to obtain
approval of the Principal Market for listing or trading of Registrable
Securities (as defined in the Registration Rights Agreement), which constitute
Common Stock. Without limiting the generality of the foregoing, the Company is
not in violation of any of the rules, regulations or requirements of the
Principal Market and has no knowledge of any facts or circumstances that could
reasonably lead to delisting or suspension of the Common Stock by the Principal
Market in the foreseeable future. Since January 1, 2012, (i) the Common Stock
has been listed or designated for quotation on the Principal Market, (ii)
trading in the Common Stock has not been suspended by the SEC or the Principal
Market and (iii) the Company has received no communication, written or oral,
from the SEC or the Principal Market regarding the suspension or delisting of
the Common Stock from the Principal Market.

 

5.9.     Material Contracts. Each Material Contract is the legal, valid and
binding obligation of the Company or a Subsidiary, as the case may be,
enforceable against the Company or such Subsidiary, as the case may be, in
accordance with its terms, except to the extent that enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief, or other equitable remedies. The
Company and each Subsidiary, as the case may be, is in compliance with all
material terms of the Material Contracts to which it is party, and there has not
occurred any breach, violation or default or any event that, with the lapse of
time, the giving of notice or the election of any Person, or any combination
thereof, would constitute a breach, violation or default by the Company or any
Subsidiary under any such Material Contract or, to the knowledge of the Company
and each Subsidiary, by any other Person to any such contract except where such
breach, violation or default would not have a Material Adverse Effect. Neither
the Company nor any Subsidiary has been notified that any party to any Material
Contract intends to cancel, terminate, not renew or exercise an option under any
Material Contract, whether in connection with the transactions contemplated
hereby or otherwise.

 

 
-7-

--------------------------------------------------------------------------------

 

 

5.10.     Right of First Refusal; Stockholders Agreement; Voting and
Registration Rights. Except with respect to options and warrants listed above in
Section 5.1 or as provided in this Agreement and or as disclosed in the SEC
Reports, the Company does not have any outstanding options to purchase, or, any
right of first refusal, right of first offer, right of co-sale, no shareholder
rights plan, preemptive right or other right to subscribe for or to purchase any
securities or obligations convertible into, or any contracts or commitments to
issue or sell, shares of its capital stock or any such options, rights,
convertible securities or obligations, or any registration right regarding the
securities of the Company. There are no provisions of the Charter Documents, and
no Material Contracts, other than this Agreement, that (a) may affect or
restrict the voting rights of the Investor with respect to the Shares in its
capacity as a stockholder of the Company, (b) restrict the ability of the
Investor, or any successor thereto or assignee or transferee thereof, to
transfer the Shares, (c)  would adversely affect the Company’s or the Investor’s
right or ability to consummate the transactions contemplated by this Agreement
or comply with the terms of this Agreement and the transactions contemplated
hereby, (d) require the vote of more than a majority of the Company’s issued and
outstanding Common Stock, voting together as a single class, to take or prevent
any corporate action, other than those matters requiring a different vote under
Nevada law, or (e) entitle any party to nominate or elect any director of the
Company or require any of the Company’s stockholders to vote for any such
nominee or other person as a director of the Company in each case.

 

5.11.     Previous Issuances. All shares of capital stock and other securities
previously issued by the Company and each Subsidiary have been issued in
transactions registered under or exempt from the registration requirements under
the Securities Act and all applicable state securities or “blue sky” laws, and
in compliance with all applicable corporate laws. The Company and each
Subsidiary has not violated the Securities Act or any applicable state
securities or “blue sky” laws in connection with the previous issuance of any
shares of capital stock or other securities.

 

5.12.     No Integrated Offering. Neither the Company, any Subsidiary, nor any
of the Company’s or any Subsidiary’s Affiliates or any other Person acting on
the Company’s or any Subsidiary’s behalf, has directly or indirectly engaged in
any form of general solicitation or general advertising with respect to the
Shares, nor have any of such Persons made any offers or sales of any security of
the Company, any Subsidiary or any of the Company’s or any Subsidiary’s
Affiliates or solicited any offers to buy any security of the Company, any
Subsidiary or any of the Company’s or any Subsidiary’s Affiliates under
circumstances that would require registration of the Shares under the Securities
Act or any other securities laws or cause this offering of Shares to be
integrated with any prior offering of securities of the Company or any
Subsidiary for purposes of the Securities Act in any manner that would affect
the validity of the exemption under the Act for the Exchange hereunder.

 

5.13.     SEC Reports; Financial Statements.

 

(a)     The Company’s Common Stock is registered under Section 12 of the
Exchange Act. The Company has filed all reports, schedules, forms, statements
and other documents required to be filed by the Company under the Securities Act
and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
since August 1, 2013 (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and, in each case, to the rules promulgated thereunder, as
applicable, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
Company has delivered to each Investor, or each Investor has had access to, true
and complete copies of the SEC Reports and all agreements to which the Company
or any Subsidiary is a party or to which the property or assets of the Company
or any Subsidiary are subject, which are required to be described in or filed as
exhibits to an SEC Report, have been so described or filed.

 

 
-8-

--------------------------------------------------------------------------------

 

 

(b)     The financial statements and the related notes of the Company included
in the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with GAAP, except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present
the consolidated financial position of the Company as of and for the dates
thereof and the consolidated results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments. There is no transaction, arrangement, or
other relationship between the Company or any Subsidiary and an unconsolidated
or other off balance sheet entity that is required to be disclosed by the
Company in SEC Reports and is not so disclosed and would have or reasonably be
expected to result in a Material Adverse Effect.

 

5.14.     Disclosure Controls and Procedures. The Company has established and
maintains disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) that are effective in all material respects to ensure
that material information relating to the Company, including any consolidated
Subsidiaries, is made known to its chief executive officer and chief financial
officer by others within those entities. The Company’s certifying officers have
evaluated the effectiveness of the Company’s disclosure controls and procedures
as of the end of the period covered by the most recently filed quarterly or
annual periodic report under the Exchange Act (such date, the “Evaluation
Date”). The Company presented in its most recently filed quarterly or annual
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. The Company maintains internal
control over financial reporting (as such term is defined in Exchange Act Rule
13a-15(f) and 15d-15(f)) designed to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP and such internal control over
financial reporting is effective. The Company presented in its most recently
filed annual report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the Company’s internal control over
financial reporting based on their evaluations as of the end of the period
covered by such report. Since the Evaluation Date, there have been no
significant changes in the Company’s internal control over financial reporting
(as such term is defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) or, to
the Company’s knowledge, in other factors that could significantly affect the
Company’s internal control over financial reporting.

 

 
-9-

--------------------------------------------------------------------------------

 

 

5.15.     Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurances that (i)
transactions are executed in accordance with management’s general or specific
authorization, (ii) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles as applied in the United States and to maintain accountability for
assets, (iii) access to assets is permitted only in accordance with management’s
general or specific authorization, and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.

 

5.16.     Absence of Litigation. Except as set forth in the SEC Reports, there
is no claim, action, suit, arbitration, investigation or other proceeding
pending against, or to the knowledge of the Company and each Subsidiary,
threatened against or affecting, the Company, any Subsidiary or any of the
Company’s or any Subsidiary’s properties or, to the knowledge of the Company and
each Subsidiary, any of its respective officers or directors before any
Governmental Entity. Except as set forth in the SEC Reports, neither the Company
nor any Subsidiary, nor any director or officer thereof, is or has been the
subject of any action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty relating
to the Company or any Subsidiary. There has not been, and to the knowledge of
the Company and each Subsidiary, there is not pending or contemplated, any
investigation by the Commission of the Company or any Subsidiary or any current
or former director or officer of the Company or any Subsidiary. The Company has
not received any stop order or other order suspending the effectiveness of any
registration statement filed by the Company under the Exchange Act or the
Securities Act and, to the Company’s knowledge, the SEC has not issued any such
order.

 

5.17.     Taxes. The Company and each Subsidiary has properly filed all federal,
foreign, state, local, and other tax returns and reports which are required to
be filed by it, which returns and reports were properly completed and are true
and correct in all material respects, and all taxes, interest, and penalties due
and owing have been timely paid. There are no outstanding waivers or extensions
of time with respect to the assessment or audit of any tax or tax return of the
Company or any Subsidiary, or claims now pending or matters under discussion
between the Company and any taxing authority in respect of any tax of the
Company. The Company has no material uncertain tax positions pursuant to FASB
Interpretation 48 (FIN 48), Accounting for Uncertainty in Income Taxes. The
Company is not operated in such a manner as to qualify as a passive foreign
investment company, as defined in Section 1297 of the U.S. Internal Revenue Code
of 1986, as amended.

 

5.18.     Employee Matters.

 

(a)     The Company has disclosed in the SEC Reports any “employee benefit plan”
subject to the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), that it or any Subsidiary maintains for employees.

 

 
-10-

--------------------------------------------------------------------------------

 

 

(b)     No director or officer or other employee of the Company or any
Subsidiary will become entitled to any retirement, severance, change of control,
or similar benefit or enhanced or accelerated benefit (including any
acceleration of vesting) or lapse of repurchase rights or obligations with
respect to any employee benefit plan subject to ERISA or other benefit under any
compensation plan or arrangement of the Company (each, an “Employee Benefit
Plan”) as a result of the transactions contemplated in this Agreement.

 

(c)     No executive officer, to the knowledge of the Company and each
Subsidiary, is, or is now reasonably expected to be, in violation of any term of
any employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant with the Company or any Subsidiary, and, to the
knowledge of the Company and each Subsidiary, the continued employment of each
such executive officer does not subject the Company or any Subsidiary to any
material liability with respect to any of the foregoing matters.

 

(d)     The Company and each Subsidiary is in compliance with all applicable
federal, state, local and foreign statutes, laws (including, without limitation,
common law), judicial decisions, regulations, ordinances, rules, judgments,
orders and codes respecting employment, employment practices, labor, terms and
conditions of employment and wages and hours, except where the failure to comply
would not have a Material Adverse Effect, and no work stoppage or labor strike
against the Company or any Subsidiary is pending or, to their knowledge,
threatened, nor is the Company or any Subsidiary involved in or, to their
knowledge, threatened with any labor dispute, grievance or litigation relating
to labor matters involving any current or former employees of the Company, any
Subsidiary or any independent contractors. There are no suits, actions,
disputes, claims (other than routine claims for benefits), investigations or
audits pending or, to the knowledge of the Company and each Subsidiary,
threatened in connection with any Employee Benefit Plan, but excluding any of
the foregoing which would not have a Material Adverse Effect.

 

5.19.     Compliance with Laws.

 

(a)     The Company and each Subsidiary possess, and has been and is in material
compliance with the terms of, all franchises, permits, licenses and other rights
and privileges necessary to conduct the Company’s and each Subsidiary’s business
and is in compliance with and has not violated, in any material respect, (i) any
judgments, orders, decrees, injunctions or writs applicable to the Company or
any Subsidiary, or (ii) any laws, statutes, ordinances, rules or regulations
applicable to the conduct of the Company’s or any Subsidiary’s business,
including, without limitation, the ownership, testing, development, manufacture,
packaging, processing, use, distribution, marketing, labeling, promotion, sale,
offer for sale, storage, import, export or disposal of any drug or drug
candidate under development, manufactured or distributed by the Company or any
Subsidiary (collectively, “Applicable Laws”). Neither the Company nor any
Subsidiary has received any notice of any proceeding relating to revocation or
modification of any such franchise, permit, license or other right or privilege
except where such revocation or modification would not reasonably be expected to
have a Material Adverse Effect.

 

 
-11-

--------------------------------------------------------------------------------

 

 

(b)     The Company and each Subsidiary:

 

(i)     has not received any FDA Form 483, notice of adverse finding, warning
letter, untitled letter or other correspondence or notice from the U.S. Food and
Drug Administration (the “FDA”) or any other federal, state, local or foreign
governmental or regulatory authority alleging or asserting material
noncompliance with any Applicable Laws or any licenses, certificates, approvals,
clearances, authorizations, permits and supplements or amendments thereto
required by any such Applicable Laws (“Authorizations”);

 

(ii)     possesses all material Authorizations and such Authorizations are valid
and in full force and effect and the Company is not in material violation of any
term of any such Authorizations;

 

(iii)     has not received notice of any claim, action, suit, proceeding,
hearing, enforcement, investigation, arbitration or other action from the FDA or
any other federal, state, local or foreign governmental or regulatory authority
or third party alleging that any study, clinical trial, operation or activity
related to any product or product under development by the Company is in
material violation of any Applicable Laws or Authorizations and has no knowledge
that the FDA or any other federal, state, local or foreign governmental or
regulatory authority or third party is considering any such claim, litigation,
arbitration, action, suit, investigation or proceeding;

 

(iv)     has not received notice that the FDA or any other federal, state, local
or foreign governmental or regulatory authority has taken, is taking or intends
to take action to limit, suspend, modify or revoke any material Authorizations
and has no knowledge that the FDA or any other federal, state, local or foreign
governmental or regulatory authority is considering such action;

 

(v)     has filed, obtained, maintained or submitted all material reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Applicable Laws or Authorizations
and that all such reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments were materially complete and
correct on the date filed (or were corrected or supplemented by a subsequent
submission); and

 

 
-12-

--------------------------------------------------------------------------------

 

 

(vi)     has not, either voluntarily or involuntarily, initiated, conducted, or
issued or caused to be initiated, conducted or issued, any recall, market
withdrawal or replacement, safety alert, “dear doctor” letter, or other notice
or action relating to the alleged lack of safety or efficacy of any product or
any alleged product defect or violation and, to the Company’s knowledge, no
third party has initiated, conducted or intends to initiate any such notice or
action.

 

(c)     The studies, tests and preclinical and clinical trials conducted by or
on behalf of the Company or any Subsidiary were and, if still pending, are being
conducted in accordance with experimental protocols, procedures and controls
pursuant to accepted professional scientific standards and all Applicable Laws
and Authorizations, including, without limitation, the Federal Food, Drug and
Cosmetic Act and the rules and regulations promulgated thereunder (collectively,
“FFDCA”); the descriptions of the results of such studies, tests and trials
contained in the SEC Reports are accurate and complete and fairly present the
data derived from such studies, tests and trials; the Company and each
Subsidiary is not aware of any studies, tests or trials, the results of which
the Company or any Subsidiary believes reasonably call into question the study,
test, or trial results described or referred to in the SEC Reports when viewed
in the context in which such results are described and the clinical state of
development; and, since January 1, 2011, the Company and each Subsidiary has not
received any notices or correspondence from the FDA or any other federal, state,
local or foreign governmental or regulatory authority requiring the termination,
suspension or material modification of any studies, tests or preclinical or
clinical trials conducted by or on behalf of the Company or any Subsidiary.

 

5.20.     Brokers. Neither the Company nor any of its Subsidiaries has engaged
any placement agent or other agent in connection with the Exchange and there is
no investment banker, broker, finder, financial advisor or other Person that has
been retained by or is authorized to act on behalf of the Company or any
Subsidiary who might be entitled to any fee or commission in connection with the
transactions contemplated by this Agreement.

 

5.21.     Environmental Matters.

 

(a)      (i) No written notice, notification, demand, request for information,
citation, summons, complaint or order has been received by, and no
investigation, action, claim, suit, proceeding or review is pending or, to the
knowledge of the Company and each Subsidiary, threatened by any Person against
the Company or any Subsidiary and no penalty has been assessed against the
Company or any Subsidiary with respect to any matters relating to or arising out
of any Environmental Law; (ii) the Company and each Subsidiary is in compliance
with all Environmental Laws except where the failure to comply would not have a
Material Adverse Effect; and (iii) to the knowledge of the Company and each
Subsidiary there are no liabilities of or relating to the Company or any
Subsidiary relating to or arising out of any Environmental Law except such as
would not have a Material Adverse Effect, and, to the knowledge of the Company
and each Subsidiary, there is no existing condition, situation or set of
circumstances which could reasonably be expected to result in such a liability.

 

 
-13-

--------------------------------------------------------------------------------

 

 

(b)     For purposes of this Agreement, the term “Environmental Laws” means
federal, state, local and foreign statutes, laws, judicial decisions,
regulations, ordinances, rules, judgments, orders, codes, injunctions, permits
and governmental agreements relating to human health and the environment,
including, but not limited to, Hazardous Materials; and the term “Hazardous
Material” means all substances or materials regulated as hazardous, toxic,
explosive, dangerous, flammable or radioactive under any Environmental Law
including, but not limited to: (i) petroleum, asbestos, or polychlorinated
biphenyls and (ii) in the United States, all substances defined as Hazardous
Substances, Oils, Pollutants or Contaminants in the National Oil and Hazardous
Substances Pollution Contingency Plan.

 

5.22.     Intellectual Property Matters.

 

(a)     “Intellectual Property” means any and all of the following arising under
the laws of the United States, any other jurisdiction or any treaty regime: (i)
all inventions (whether patentable or unpatentable and whether or not reduced to
practice), all improvements thereon, and all patents, patent applications and
patent disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions and reexaminations thereof, (ii)
all trademarks, service marks, trade dress, logos, trade names and corporate
names, together with all translations, adaptations, derivations and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations and renewals in connection therewith, (iii) all copyrightable
works, all copyrights and all applications, registrations and renewals in
connection therewith, (iv) all trade secrets and confidential business
information (including, without limitation, ideas, research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information and business and marketing plans
and proposals), (v) all computer software (including, without limitation, data
and related documentation and except for any commercial “shrink-wrapped”
software) and source codes (other than open source codes), (vi) all other
proprietary rights, (vii) all copies and tangible embodiments of the foregoing
(in whatever form or medium) and (viii) all licenses or agreements in connection
with the foregoing. “Company Intellectual Property” means all Intellectual
Property which is used in connection with, and is material to, the business of
the Company or any Subsidiary and all Intellectual Property owned by the Company
or any Subsidiary, provided that any Intellectual Property that is licensed by
the Company and each Subsidiary shall be included within the meaning of Company
Intellectual Property only within the scope of use by the Company or in
connection with the Company’s and each Subsidiary’s business.

 

 
-14-

--------------------------------------------------------------------------------

 

 

(b)     With respect to each item of Company Intellectual Property that is
material to the Company’s and each Subsidiary’s business:

 

(i)     The Company and each Subsidiary possess all rights, titles and interests
in and to the item if owned by the Company or any Subsidiary, as applicable,
free and clear of any Encumbrance, license or other restriction, and possess all
rights necessary in the case of a licensed item to use such item in the manner
in which it presently uses the item or reasonably contemplates using such item,
and the Company and each Subsidiary has taken or caused to be taken reasonable
and prudent steps to protect its rights in and to, and the validity and
enforceability of, the item owned by the Company or any Subsidiary;

 

(ii)     the item if owned by the Company or any Subsidiary is not, and if
licensed, to the knowledge of the Company and each Subsidiary is not, subject to
any outstanding injunction, judgment, order, decree, ruling or charge naming the
Company or any Subsidiary;

 

(iii)     no action, suit, proceeding, hearing, investigation, charge,
complaint, claim or demand is pending that challenges the legality, validity,
enforceability, use or ownership of the item;

 

(iv)     to the knowledge of the Company and each Subsidiary, the item or use
thereof by the Company or any Subsidiary does not infringe, misappropriate or
contribute to infringement or misappropriation of or upon any Intellectual
Property right or other right of any third party;

 

(v)     to the knowledge of the Company and each Subsidiary, no third party has
infringed upon or misappropriated or contributed to the infringement upon or
misappropriation of the Company’s or any Subsidiary’s Intellectual Property
rights in the item;

 

(vi)     the Company and each Subsidiary is not party to any option, license,
sublicense or agreement of any kind covering the item that it is in material
breach or default thereunder, and to the knowledge of the Company and each
Subsidiary no event has occurred which, with notice or lapse of time, would
constitute such a breach or default or permit termination, modification or
acceleration thereunder; and

 

(vii)     each option, license, sublicense or agreement of any kind covering the
item is legal, valid, binding, enforceable and in full force and effect.

 

(c)     All registered patents, copyrights, trademarks and service marks
included in the Company Intellectual Property: (x) if owned by the Company and
(y) if licensed, to the knowledge of the Company and each Subsidiary, are valid
and subsisting and are not subject to any claims, Encumbrances, taxes or other
fees except for periodic filing, annuity and maintenance fees and Permitted
Encumbrance.

 

 
-15-

--------------------------------------------------------------------------------

 

 

(d)     None of the Key Employees are obligated under any contract (including,
without limitation, licenses, covenants, or commitments of any nature) or other
agreement, or subject to any judgment, decree, or order of any court or
administrative agency, that would interfere with the use of his or her
reasonable diligence to promote the interests of the Company or any Subsidiary
or that would conflict with the Company’s or any Subsidiary’s business as
presently conducted. Neither the execution, delivery or performance of this
Agreement, nor the carrying on of the Company’s or any Subsidiary’s business by
the employees of the Company or any Subsidiary, nor the conduct of the Company’s
or any Subsidiary’s businesses as presently conducted, will violate or result in
a breach of the terms, conditions or provisions of, or constitute a default
under, any contract, covenant, or instrument under which any such Key Employee
is obligated, and which violation, breach or default would be materially adverse
to the Company or any Subsidiary.

 

(e)     The Company has entered into confidentiality and proprietary information
and assignment of inventions agreements in customary form and sufficient to
protect the rights of the Company, with any current and former employee or
contractor of the Company and each Subsidiary that had contributed to the
development of any Intellectual Property used by the Company or any Subsidiary
(other than Intellectual Property licensed by the Company or a Subsidiary from
any Person other than the Company or a Subsidiary). Neither the Company nor any
Subsidiary is aware of any violation by any such individual of such agreements.

 

(f)     No current or former stockholder, director, officer, employee,
consultant or contractor of the Company or any Subsidiary has any right, title
or interest in any of the Company Intellectual Property.

 

(g)     To the knowledge of the Company and each Subsidiary, it is not, nor will
it be, necessary to utilize any inventions, trade secrets or proprietary
information of any of the Company’s or any Subsidiary’s current or former
stockholder, director, officer, employee, consultant or contractor, made prior
to their employment or engagement by the Company or any Subsidiary, except for
valid and enforceable inventions, trade secrets or proprietary information that
have been duly and irrevocably assigned to the Company or any Subsidiary.

 

(h)     The Company and each Subsidiary maintains policies and procedures
regarding data security, privacy and data use that are commercially reasonable
and, in any event, comply with the Company’s and each Subsidiary’s obligations
to its customers and with applicable laws, rules, standards and regulations. To
the knowledge of the Company and each Subsidiary, there have not been, and the
transaction contemplated under this Agreement will not result in, any breach of
any security policy, data use restriction or breach under any such policies or
any breach of applicable laws, rules or regulations relating to data security,
privacy and data use.

 

 
-16-

--------------------------------------------------------------------------------

 

 

(i)     To the knowledge of the Company, the Company’s and each of the Company
Subsidiary’s businesses as currently conducted and proposed to be conducted does
not and will not infringe, misappropriate or violate any Intellectual Property
of any third party.

 

5.23.     Related-Party Transactions. Except as disclosed in the SEC Reports or
as set forth on Schedule 5.23 attached hereto, no stockholder who is known by
the Company to beneficially own 5% or more (on a fully-diluted basis) of any
class of equity securities and no officer or director of the Company or any
Subsidiary, or member of the foregoing’s immediate family, is currently indebted
to the Company or any Subsidiary, nor is the Company or any Subsidiary indebted
(or committed to make loans or extend or guarantee credit) to any of such
individuals. All transactions that have occurred between or among the Company
and any Subsidiary, on the one hand, and any of the Company’s or any
Subsidiary’s officers or directors, or any Affiliate or Affiliates of any such
officer or director, on the other hand, prior to the date hereof have been
disclosed in the SEC Reports.

 

5.24.     Title to Property and Assets. Neither the Company nor any Subsidiary
owns any real property. The Company and each Subsidiary own or have legally
enforceable rights to use or hold for use its personal property and assets free
and clear of all Encumbrances except: (i) Permitted Encumbrance and (ii) such
other Encumbrances, if any, that individually or in the aggregate, do not and
would not detract from the value of any asset or property of the Company or any
Subsidiary or interfere with the use or contemplated use of any personal
property of the Company or any Subsidiary. With respect to any real property,
the Company and each Subsidiary is not in violation in any material respect of
any of its leases. All machinery, equipment, furniture, fixtures and other
personal property that is material to the Company’s and each Subsidiary’s
business and all buildings, structures and other facilities, if any, including,
without limitation, office or other space used by the Company or any Subsidiary
in the conduct of its business and material to its business, are in good
operating condition and fit for operation in the ordinary course of business
(subject to normal wear and tear) except for any defects which will not
interfere with the conduct of normal operations of the Company or any
Subsidiary, as the case may be.

 

5.25.     Disclosure. The Company understands and confirms that the Investor
will rely on the foregoing representations in effecting transactions in
securities of the Company. No representation or warranty by the Company
contained in this Agreement contains any untrue statement of a material fact or
omits to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. The Company acknowledges and agrees that the Investor does not make
and has not made and the Company does not rely in any way on any representations
or warranties with respect to the transactions contemplated hereby other than
those specifically set forth in Section 4 hereof. The Company confirms that
neither it nor any of its officers or directors nor any other Person acting on
its or their behalf has provided, and it has not authorized any other Person to
provide, any Investor or its respective agents or counsel with any information
that it believes constitutes material non-public information except insofar as
the existence, provisions and terms of the Transaction Documents and the
proposed transactions thereunder may constitute such information, all of which
will be disclosed by the Company in a press release or 8-K Filing, as
contemplated by Section 6.7 hereof.

 

 
-17-

--------------------------------------------------------------------------------

 

 

5.26.     Absence of Changes. Since June 30, 2015, except as disclosed on
Schedule 5.26, there has not been any Material Adverse Effect or any event or
events that individually or in the aggregate would reasonably be expected to
have a Material Adverse Effect. Since June 30, 2015, (i) there has not been any
dividend or distribution of any kind declared, set aside for payment, paid or
made by the Company on any class of capital stock, (ii) neither the Company nor
any Subsidiary has sustained any material loss or interference with the
Company’s or any Subsidiary’s business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor disturbance or
dispute or any action, order or decree of any court or arbitrator or
governmental or regulatory authority, and (iii) neither the Company nor any
Subsidiary has incurred any material liabilities except in the ordinary course
of business.

 

5.27.     Suppliers and Customers. Neither the Company nor any Subsidiary has
any knowledge of any termination, cancellation or threatened termination or
cancellation or limitation of, or any material dissatisfaction with, the
business relationship between the Company or any Subsidiary and any material
supplier, customer, vendor, customer or client.

 

5.28.     Regulatory Permits. The Company and each Subsidiary possess all
material certificates, authorizations and permits issued by the appropriate
federal, state, local or foreign regulatory authorities necessary to conduct the
Company’s or any Subsidiary’s business, as they are currently being conducted
(“Material Permits”), and neither the Company nor any Subsidiary has received
any notice of proceedings relating to the revocation or modification of any
Material Permit.

 

5.29.     Indebtedness. Other than Permitted Indebtedness, neither the Company
nor any Subsidiary (i) has any outstanding Indebtedness, (ii) is a party to any
contract, agreement or instrument, the violation of which, or default under
which, by any other party to such contract, agreement or instrument could
reasonably be expected to result in a Material Adverse Effect, (iii) is in
violation of any term of or in default under any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect or potential future violations relating to the inability to honor
conversions of indebtedness into Common Stock due to having an insufficient
number of shares of Common Stock authorized and available for issuance, or (iv)
is a party to any contract, agreement or instrument relating to any
Indebtedness, the performance of which, in the judgment of the Company’s or such
Subsidiary’s officers, as applicable, has or is expected to have a Material
Adverse Effect.

 

5.30.     Investment Company. The Company is not, and is not an Affiliate of,
and immediately after receipt of payment for the Shares, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

5.31.     Accountants. The accountant who expressed their opinion with respect
to the financial statements included in the SEC Reports, are independent
accountants as required by the Securities Act and the rules and regulations
promulgated thereunder. There are no disagreements of any kind presently
existing, or reasonably anticipated by the Company to arise, between the Company
and its accountants.

 

 
-18-

--------------------------------------------------------------------------------

 

 

5.32.     Application of Takeover Protections. The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Charter Documents or the laws of its
state of incorporation (including Sections 78.378 to 78.3793 of the Nevada
Revised Statutes) that is or could become applicable to each Investor as a
result of such Investor and the Company fulfilling their obligations or
exercising their rights under this Agreement, including without limitation as a
result of the Company’s issuance of the Shares and such Investor’s ownership of
the Shares.

 

5.33.     Foreign Corrupt Practices. Since January 1, 2012, neither the Company,
its Subsidiaries, nor to the Company’s and each Subsidiary’s knowledge, any
director, officer, agent, employee or other person acting on behalf of the
Company or any Subsidiary has, in the course of its actions for, or on behalf
of, the Company or any Subsidiary (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of in any material respect any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

 

5.34.     Exemption from Registration. The Exchange is exempt from the
registration requirements of the Securities Act. The Company has complied in all
material respects with such provisions and, without limiting the generality
thereof, has not paid to any person, directly or indirectly, any commission or
other remuneration for soliciting the Exchange. Neither the Company nor any of
its Affiliates, nor any person acting on its or their behalf: (i) has engaged in
any form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the Exchange; (ii) in the three months prior to
Closing Date, has, other than the transactions contemplated with respect to the
Preferred Stock and pursuant to this Agreement, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy or exchange any
security, under any circumstances that would require registration of the Shares
under the Securities Act; or (iii) has issued any shares of Common Stock or
shares of any series of preferred stock or other securities or instruments
convertible into, exchangeable for or otherwise entitling the holder thereof to
acquire shares of Common Stock which would be integrated with the Exchange or
the issuance of the Shares for purposes of the Securities Act or of any
applicable stockholder approval provisions, nor will the Company or any of its
affiliates take any action or steps that would require registration of the
Shares under the Securities Act.

 

5.35.     Tacking of Securities. The Company represents that the holding period
of the Shares tacks to the holding period of the Warrants for Rule 144 purposes.
The Company agrees not to take a position contrary to this paragraph. If
requested by an Investor, the Company shall promptly, and in any event within
three business days of such request, provide a legal opinion of outside counsel
opining to the immediate availability of Rule 144 for the resale of the Shares,
provided that the Investor is not an affiliate of the Company.

 

 
-19-

--------------------------------------------------------------------------------

 

 

5.36.     Acknowledgment Regarding Investors’ Exchange of Securities. The
Company acknowledges and agrees that each of the Investors is acting solely in
the capacity of an arm’s length Investor with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that no
Investor is acting as a financial advisor or fiduciary of the Company (or in any
similar capacity with respect to the Company) with respect to this Agreement and
the transactions contemplated hereby and any advice given by any Investor or any
of their respective representatives or agents to the Company in connection with
this Agreement and the transactions contemplated hereby is merely incidental to
such Investor’s receipt of the Shares. The Company further represents to each
Investor that the Company’s decision to enter into this Agreement has been based
on the independent evaluation of the transactions contemplated hereby by the
Company and its representatives.

 

5.37.     No Registration Rights. Other than as set forth in the Registration
Rights Agreement, no person has the right to (i) prohibit the Company from
filing a Registration Statement or (ii) require the Company to register any
securities for sale under the Securities Act by reason of the filing of a
Registration Statement. The granting and performance of the registration rights
under the Registration Rights Agreement will not violate or conflict with, or
result in a breach of any provision of, or constitute a default under, any
agreement, indenture, or instrument to which the Company is a party.

 

5.38.     Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as the Company
believes are prudent and customary for a company (i) in the businesses and
location in which the Company is engaged, (ii) with the resources of the
Company, and (iii) at a similar stage of development as the Company. The Company
has not received any written notice that the Company will not be able to renew
its existing insurance coverage as and when such coverage expires. The Company
believes it will be able to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business.

 

5.39.     No Additional Agreements. The Company has no other agreements or
understandings (including, without limitation, side letters) with any Investor
to purchase Shares on terms other than as set forth herein.

 

5.40.     Dilutive Effect. The Company's executive officers and directors
understand the nature of the Exchange hereby and recognize that the issuance of
the Shares will have a potential dilutive effect on the equity holdings of other
holders of the Company’s equity or rights to receive equity of the Company. The
board of directors of the Company has concluded, in its good faith business
judgment that the issuance of the Shares is in the best interests of the
Company. The Company specifically acknowledges that its obligation to issue the
Common Stock and the issuance of the Underlying Shares upon conversion of the
Preferred Stock is binding upon the Company and enforceable regardless of the
dilution such issuance may have on the ownership interests of other stockholders
of the Company or parties entitled to receive equity of the Company.

 

5.41.     Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

 

 
-20-

--------------------------------------------------------------------------------

 

 

5.42.     Acknowledgement Regarding Investors’ Trading Activity. It is
understood and acknowledged by the Company that (i) following the public
disclosure of the transactions contemplated by the Transaction Documents in
accordance with the terms thereof, none of the Investors have been asked by the
Company or any of its Subsidiaries to agree, nor has any Investor agreed with
the Company or any of its Subsidiaries, to desist from effecting any
transactions in or with respect to (including, without limitation, purchasing or
selling, long and/or short) any securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold any of the
Shares for any specified term; (ii) any Investor, and counterparties in
“derivative” transactions to which any such Investor is a party, directly or
indirectly, presently may have a “short” position in the Common Stock which was
established prior to such Investor’s knowledge of the transactions contemplated
by the Transaction Documents; and (iii) each Investor shall not be deemed to
have any affiliation with or control over any arm’s length counterparty in any
“derivative” transaction. The Company further understands and acknowledges that
following the public disclosure of the transactions contemplated by the
Transaction Documents pursuant to the Press Release (as defined below) one or
more Investors may engage in hedging and/or trading activities at various times
during the period that the Shares are outstanding, and such hedging and/or
trading activities, if any, can reduce the value of the existing stockholders’
equity interest in the Company both at and after the time the hedging and/or
trading activities are being conducted. The Company acknowledges that such
aforementioned hedging and/or trading activities do not constitute a breach of
this Agreement or any other Transaction Document or any of the documents
executed in connection herewith or therewith.

 

5.43.     Manipulation of Price. Neither the Company nor any of its Subsidiaries
has, and, to the knowledge of the Company, no Person acting on their behalf has,
directly or indirectly, (i) taken any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Company or
any of its Subsidiaries to facilitate the sale or resale of any of the Shares,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, any of the Shares, or (iii) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company or any of its Subsidiaries.

 

5.44.     U.S. Real Property Holding Corporation. Neither the Company nor any of
its Subsidiaries is, or has ever been, and so long as any of the Shares are held
by any of the Investors, shall become, a U.S. real property holding corporation
within the meaning of Section 897 of the Internal Revenue Code of 1986, as
amended, and the Company and each Subsidiary shall so certify upon any
Investor’s request.

 

5.45.     Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the issuance, sale and transfer of the Shares to be issued to each Investor
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

 

5.46.     Bank Holding Company Act. Neither the Company nor any of its
Subsidiaries is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any equity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

 
-21-

--------------------------------------------------------------------------------

 

 

5.47.     Shell Company Status. Since January 1, 2010, the Company is not an
issuer identified in, or subject to, Rule 144(i).

 

5.48.     Public Utility Holding Act. None of the Company nor any of its
Subsidiaries is a “holding company,” or an “affiliate” of a “holding company,”
as such terms are defined in the Public Utility Holding Act of 2005.

 

5.49.     Federal Power Act. None of the Company nor any of its Subsidiaries is
subject to regulation as a “public utility” under the Federal Power Act, as
amended.

 

5.50.     Money Laundering. The Company and its Subsidiaries are in compliance
with, and have not previously violated, the USA Patriot Act of 2001 and all
other applicable U.S. and non-U.S. anti-money laundering laws and regulations,
including, without limitation, the laws, regulations and Executive Orders and
sanctions programs administered by the U.S. Office of Foreign Assets Control,
including, without limitation, (i) Executive Order 13224 of September 23, 2001
entitled, “Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg. 49079 (2001));
and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.

 

6.             Covenants.

 

6.1.     Best Efforts. Each party shall use its best efforts to timely satisfy
each of the conditions to be satisfied by it as provided in Section 7 of this
Agreement.

 

6.2.     Reporting Status. During the Reporting Period, the Company shall (i)
timely file all reports required to be filed with the Commission pursuant to the
Exchange Act or the rules and regulations thereunder and (ii) not take any
action or file any document (whether or not permitted by the Securities Act or
the rules promulgated thereunder) to terminate or suspend the Company’s
reporting and filing obligations under the Exchange Act or Securities Act.

 

6.3.     Financial Information. The Company agrees to send the following to each
Investor (as defined in the Registration Rights Agreement) during the Reporting
Period (i) unless the following are filed with the SEC through EDGAR and are
available to the public through the EDGAR system, within one (1) Business Day
after the filing thereof with the SEC, a copy of its Annual Reports on Form 10-K
and Quarterly Reports on Form 10-Q, any interim reports or any consolidated
balance sheets, income statements, stockholders’ equity statements and/or cash
flow statements for any period other than annual, any Current Reports on Form
8-K and any registration statements (other than on Form S-8) or amendments filed
pursuant to the Securities Act and (ii) copies of any notices and other
information made available or given to the stockholders of the Company
generally, contemporaneously with the making available or giving thereof to the
stockholders.

 

 
-22-

--------------------------------------------------------------------------------

 

 

6.4.     Listing. The Company shall promptly secure the listing or designation
for quotation (as the case may be) of all of the Registrable Securities upon
each trading market and national securities exchange and automated quotation
system, if any, upon which the Common Stock is then listed or designated for
quotation (as the case may be) (subject to official notice of issuance) (but in
no event later than the Closing Date) and shall maintain such listing or
designation for quotation (as the case may be) of all Registrable Securities
from time to time issuable under the terms of the Transaction Documents on such
national securities exchange or automated quotation system. The Company shall
maintain the Common Stock’s listing or designation for quotation (as the case
may be) on the Principal Market, The New York Stock Exchange, the NYSE MKT, the
Nasdaq Global Select Market, the Nasdaq Global Market or the Nasdaq Capital
Market (each, an “Eligible Market”). Neither the Company nor any of its
Subsidiaries shall take any action which could be reasonably expected to result
in the delisting or suspension of the Common Stock on an Eligible Market. The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 6.4.

 

6.5.     Conduct of Business. The business of the Company shall not be conducted
in violation of any law, ordinance or regulation of any governmental entity,
except where such violations would not result, either individually or in the
aggregate, in a Material Adverse Effect.

 

6.6.     Pledge of Shares. The Company acknowledges and agrees that the Shares
may be pledged by the Investors in connection with a bona fide margin agreement
or other loan or financing arrangement that is secured by the Shares. The pledge
of Shares shall not be deemed to be a transfer, sale or assignment of the Shares
hereunder, and in effecting a pledge of Shares the Investors shall not be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement. The Company hereby agrees to
execute and deliver such documentation as a pledgee of the Shares may reasonably
request in connection with a pledge of the Shares to such pledgee by the
Investors.

 

6.7.     Disclosure of Transactions and Other Material Information. On or before
8:30 a.m., New York City time, on the second Business Day following the date of
this Agreement, the Company shall issue a press release and file a Current
Report on Form 8-K describing the terms and conditions of the transactions
contemplated by the Transaction Documents in the form required by the Exchange
Act and attaching the Agreement as an exhibit to such filing (including all
attachments, the “8-K Filing”). The Company shall not publicly disclose the name
of any Investor or any affiliate or investment adviser of the Investor, or
include the name of any Investor or any affiliate or investment adviser of the
Investor in any filing with the Commission (other than in a Registration
Statement and any exhibits to filings made in respect of this transaction in
accordance with periodic report or current report filing requirements under the
Exchange Act) or any regulatory agency, without the prior written consent of
such Investor, except to the extent such disclosure is required by law or
regulations, in which case the Company shall provide each Investor whose name is
to be disclosed with prior notice of such disclosure and a reasonable
opportunity to comment on the proposed disclosure insofar as it relates
specifically to such Investor. Subject to the foregoing, neither the Company nor
the Investors shall issue any press releases or any other public statements with
respect to the transactions contemplated hereby; provided, however, that the
Company shall be entitled, without the prior approval of the Investors, to make
any press release or other public disclosure with respect to such transactions
(i) in substantial conformity with the 8-K Filing and contemporaneously
therewith and (ii) as is required by applicable law and regulations.

 

 
-23-

--------------------------------------------------------------------------------

 

 

6.8.     Expenses. The Company shall pay the reasonable legal fees and expenses
of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., counsel to certain
Investors (“Mintz Levin”), incurred by such Investors in connection with the
transactions contemplated by this Agreement, not to exceed $20,000, which amount
shall be paid directly by the Company to Mintz Levin at the Closing or paid by
the Company to Mintz Levin upon termination of this Agreement. The Company shall
be responsible for the payment of any placement agent’s fees, financial advisory
fees, or broker’s commissions (other than for Persons engaged by any Investor)
relating to or arising out of the transactions contemplated hereby. The Company
shall pay, and hold each Investor harmless against, any liability, loss or
expense (including, without limitation, reasonable attorneys’ fees and
out-of-pocket expenses) arising in connection with any claim relating to any
such payment. Except as set forth above, the Company and each Investor is liable
for, and will pay, its own expenses incurred in connection with the negotiation,
preparation, execution and delivery of this Agreement, including, without
limitation, attorneys’ and consultants’ fees and expenses.

 

6.9.     Underlying Shares; Conversion Procedures. The Company shall reserve and
keep available at all times during which the Preferred Shares remain
outstanding, free of preemptive rights, a sufficient number of shares of Common
Stock for the purpose of enabling the Company to issue the Underlying Shares
upon conversion of the Preferred Shares pursuant to the Certificate of
Designation. The form of Notice of Conversion included in the Certificate of
Designation sets forth the totality of the procedures required of the Investors
in order to convert the Preferred Shares. No additional legal opinion, other
information or instructions shall be required of the Investors order for them to
convert their Preferred Shares. The Company shall honor conversions of the
Preferred Shares and shall deliver Underlying Shares in accordance with the
terms, conditions and time periods set forth in the Transaction Documents.

 

6.10.     Additional Registration Statements. Until the Applicable Date (as
defined below) and at any time thereafter while any Registration Statement is
not effective or any prospectus contained therein is not available for use, the
Company shall not file a registration statement under the Securities Act
relating to securities that are not the Registrable Securities. “Applicable
Date” means the first date on which the resale by the Investors of all
Registrable Securities is covered by one or more effective Registration
Statements (as defined in the Registration Rights Agreement) (and each
prospectus contained therein is available for use on such date).

 

6.11.     Additional Issuance of Securities. Without the prior written consent
of the Required Investors (which may be granted or withheld in the sole
discretion of such Required Investors), the Company agrees that for the period
commencing on the date hereof and ending on the date immediately following the
one hundred eighty (180) day anniversary of the Applicable Date (provided that
such period shall be extended by the number of days during such period and any
extension thereof contemplated by this proviso on which the Registration
Statement is not effective or any prospectus contained therein is not available
for use) (the “Restricted Period”), neither the Company nor any of its
Subsidiaries shall directly or indirectly issue, offer, sell, grant any option
or right to purchase, or otherwise dispose of (or announce any issuance, offer,
sale, grant of any option or right to purchase or other disposition of) any
equity security or any equity-linked or related security (including, without
limitation, any “equity security” (as that term is defined under Rule 405
promulgated under the Securities Act), any Convertible Securities, any debt, any
preferred stock or any purchase rights (any such issuance, offer, sale, grant,
disposition or announcement (whether occurring during the Restricted Period or
at any time thereafter) is referred to as a “Subsequent Placement”).
Notwithstanding the foregoing, this Section 6.11 shall not apply in respect of
the issuance of:

 

 
-24-

--------------------------------------------------------------------------------

 

 

(a)     shares of Common Stock or standard options to purchase Common Stock to
directors, officers or employees of the Company in their capacity as such
pursuant to an Approved Share Plan (as defined below), provided that (1) all
such issuances (taking into account the shares of Common Stock issuable upon
exercise of such options) after the date hereof pursuant to this clause (A) do
not, in the aggregate, exceed more than 12,500,000 shares of Common Stock (as
adjusted for stock splits, stock combinations and other similar transactions
occurring after the date of this Agreement) and (2) the exercise price of any
such options is not lowered, none of such options are amended to increase the
number of shares issuable thereunder and none of the terms or conditions of any
such options are otherwise materially changed in any manner that adversely
affects any of the Investors;

 

(b)     shares of Common Stock issued upon the conversion or exercise of, or
otherwise on account of, Convertible Securities (other than standard options to
purchase Common Stock issued pursuant to an Approved Share Plan that are covered
by clause (a) above) issued prior to the date hereof, provided that the
conversion, exercise or other method of issuance (as the case may be) of any
such Convertible Security is made solely pursuant to the conversion, exercise or
other method of issuance (as the case may be) provisions of such Convertible
Security that were in effect on the date immediately prior to the date of this
Agreement, the conversion, exercise or issuance price of any such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Share Plan that are covered by clause (a) above) is not lowered,
none of such Convertible Securities are (other than standard options to purchase
Common Stock issued pursuant to an Approved Share Plan that are covered by
clause (a) above) (nor is any provision of any such Convertible Securities)
amended or waived in any manner (whether by the Company or the Investor thereof)
to increase, or which results in an increase in, the number of shares issuable
thereunder and none of the terms or conditions of any such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Share Plan that are covered by clause (a) above) are otherwise
materially changed or waived (whether by the Company or the Investor thereof) in
any manner that adversely affects any of the Investors;

 

(c)     the Shares; and

 

 
-25-

--------------------------------------------------------------------------------

 

 

(d)     shares of Common Stock issued in connection with strategic mergers and
acquisitions, provided that (I) the primary purpose of such issuance is not to
raise capital, (II) the acquirer of such shares of Common Stock in such issuance
solely consists of either (1) the actual owners of such assets or securities
acquired in such merger or acquisition or (2) the stockholders, partners or
members of the foregoing Persons, and (III) the number or amount (as the case
may be) of such shares of Common Stock issued to each such Person by the Company
shall not be disproportionate to such Person’s actual ownership of such assets
or securities to be acquired by the Company (as applicable).

 

“Approved Share Plan” means any employee benefit plan which has been approved by
the board of directors of the Company prior to the date hereof pursuant to which
shares of Common Stock and standard options to purchase Common Stock may be
issued to any employee, officer or director for services provided to the Company
in their capacity as such. “Convertible Securities” means any capital stock,
note, debenture or other security of the Company or any of its Subsidiaries that
is, or may become, at any time and under any circumstances directly or
indirectly convertible into, exercisable or exchangeable for, or which otherwise
entitles the Investor thereof to acquire, any capital stock, note, debenture or
other security of the Company (including, without limitation, Common Stock) or
any of its Subsidiaries.

 

6.12.     Variable Rate Transaction. Until the earlier to occur of (i) the date
on which all of the Investors shall have sold all of the Registrable Securities
and (ii) the third (3rd) anniversary of the date hereof, the Company and each
Subsidiary shall be prohibited from effecting or entering into an agreement to
effect any Subsequent Placement involving a Variable Rate Transaction without
the prior written consent of the Required Investors (which may be granted or
withheld in the sole discretion of the Required Investors). “Variable Rate
Transaction” means a transaction in which the Company or any Subsidiary (i)
issues or sells any Convertible Securities either (A) at a conversion, exercise
or exchange rate or other price that is based upon and/or varies with the
trading prices of, or quotations for, the shares of Common Stock at any time
after the initial issuance of such Convertible Securities, or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such Convertible Securities or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock, other than
pursuant to a customary “weighted average” anti-dilution provision or (ii)
enters into any agreement (including, without limitation, an “equity line of
credit” or an “at the market offering”) whereby the Company or any Subsidiary
may sell securities at a future determined price (other than standard and
customary “preemptive” or “participation” rights). Each Investor shall be
entitled to obtain injunctive relief against the Company and its Subsidiaries
(as applicable) to preclude any such issuance, which remedy shall be in addition
to any right to collect damages.

 

6.13.     Passive Foreign Investment Company. The Company shall conduct its
business in such a manner as will ensure that the Company will not be deemed to
constitute a passive foreign investment company within the meaning of Section
1297 of the U.S. Internal Revenue Code of 1986, as amended.

 

 
-26-

--------------------------------------------------------------------------------

 

 

7.             Conditions of Parties’ Obligations.

 

7.1.     Conditions of the Investors’ Obligations at the Closing. The
obligations of the Investors under Section 2 hereof are subject to the
fulfillment, prior to the Closing, of all of the following applicable
conditions, any of which may be waived in whole or in part by the Investors in
their absolute discretion.

 

(a)     Representations and Warranties. The representations and warranties of
the Company contained in this Agreement and in any certificate, if any, or other
writing, if any, delivered by the Company pursuant hereto shall be true and
correct on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of the Closing Date
(except to the extent expressly made as of an earlier date in which case as of
such earlier date).

 

(b)     Performance. The Company shall have performed and complied in all
material respects with all covenants, agreements, obligations and conditions
contained in this Agreement that are required to be performed or complied by it
on or prior to the Closing Date.

 

(c)     Delivery. The Company shall deliver this Agreement duly executed by the
Company and evidence of the filing and acceptance of the Certificate of
Designation from the Secretary of State of Nevada;

 

(d)     Qualification Under State Securities Laws. All registrations,
qualifications, permits and approvals, if any, required under applicable state
securities laws shall have been obtained for the lawful execution, delivery and
performance of this Agreement.

 

(e)     Consents and Waivers. The Company shall have obtained all consents or
waivers necessary to execute and perform its obligations under this Agreement.
All corporate and other action and governmental filings necessary for the
Company to effectuate the terms of this Agreement and other agreements and
instruments executed and delivered by the Company in connection herewith shall
have been made or taken by the Company, and no Material Adverse Effect has
occurred with respect to the operation of the Company’s business.

 

(f)     No Material Adverse Effect. Since the date of the latest audited balance
sheet of the Company included in the SEC Reports, no event or series of events
shall have occurred that has had or would reasonably be expected to have a
Material Adverse Effect.

 

(g)     Legal Opinion. The Company shall have delivered to such Investor an
opinion, dated as of the Closing Date, from Smith, Gambrell & Russell, LLP,
counsel to the Company, in a form reasonably acceptable to the Investors.

 

 
-27-

--------------------------------------------------------------------------------

 

 

(h)     Registration Rights Agreement. The Company shall have delivered to such
Investor the Registration Rights Agreement by an among the Company and the
Investors, dated as of the Closing Date, in the form attached hereto as Exhibit
C (as amended, modified or supplemented from time to time in accordance with its
terms, the “Registration Rights Agreement”) duly executed by the Company.

 

(i)     Transfer Agent Instructions. The Company shall have delivered to its
transfer agent irrevocable instructions to issue to such Investor or in such
nominee name(s) as designated by such Investor in writing (i) one or more
certificates representing such Common Shares set forth opposite such Investor’s
name on Schedule I hereto, and (ii) one or more certificates representing such
Preferred Shares set forth opposite such Investor’s name on Schedule I hereto;
provided, however, that if such Investor has indicated to the Company at the
time of execution of this Agreement a need to settle “delivery versus payment”,
the Company shall deliver to such Investor or such Investor’s designated
custodian such original stock certificates to be acquired by such Investor.

 

(j)     Officer’s Certificate. The Company shall have delivered to each Investor
a certificate, dated as of the Closing Date and signed by its Chief Executive
Officer or its Chief Financial Officer, certifying to the fulfillment of the
conditions specified in Sections 7.1(a), (b) and (f).

 

(k)     Secretary’s Certificate. The Company shall have delivered to each
Investor a certificate of the Secretary of the Company, dated as of the Closing
Date, (a) certifying the resolutions adopted by the board of directors of the
Company or a duly authorized committee thereof approving the transactions
contemplated by this Agreement and the other Transaction Documents and the
issuance of the Shares, (b) certifying the current versions of the certificate
or articles of incorporation, as amended, and by-laws of the Company and (c)
certifying as to the signatures and authority of persons signing the Transaction
Documents and related documents on behalf of the Company.

 

(l)     Absence of Litigation. No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted or be pending before
any court, arbitrator, governmental body, agency or official.

 

(m)     No Governmental Prohibition. The sale of the Shares by the Company shall
not be prohibited by any law or governmental order or regulation.

 

7.2.     Conditions of the Company’s Obligations. The obligations of the Company
under Section 2 hereof are subject to the fulfillment prior to or on the Closing
Date of all of the following conditions with respect to each Investor
separately, any of which may be waived in whole or in part by the Company: (i)
such Investor at the Closing shall have performed all of its obligations
hereunder required to be performed by it at or prior to the Closing, (ii) the
representations and warranties of such Investors at the Closing contained in
this Agreement shall be true and correct at and as of the Closing as if made at
and as of the Closing (except to the extent expressly made as of an earlier
date, in which case as of such earlier date), and (iii) such Investor shall have
delivered to the Company the Registration Rights Agreement duly executed by such
Investor.

 

 
-28-

--------------------------------------------------------------------------------

 

 

8.             Transfer Restrictions; Restrictive Legend.

 

8.1.     Transfer Restrictions. The Investors understand that the Company may,
as a condition to the transfer of any of the Shares, require that the request
for transfer be accompanied by an opinion of counsel reasonably satisfactory to
the Company, to the effect that the proposed transfer does not result in a
violation of the Securities Act, unless such transfer is covered by an effective
registration statement or by Rule 144 or Rule 144A under the Securities Act;
provided, however, that an opinion of counsel shall not be required for a
transfer by an Investor that is (A) a partnership transferring to its partners
or former partners in accordance with partnership interests, (B) a corporation
transferring to a wholly owned subsidiary or a parent corporation that owns all
of the capital stock of such Investor, (C) a limited liability company
transferring to its members or former members in accordance with their interest
in the limited liability company, (D) an individual transferring to such
Investor’s family member or trust for the benefit of an individual Investor, (E)
transferring its Shares to any Affiliate of such Investor, in the case of an
institutional investor, or other Person under common management with such
Investor, or (F) a transfer that is made pursuant to a bona fide gift to a third
party; provided, further, that (i) the transferee in each case agrees to be
subject to the restrictions in this Section 8 and provides the Company with a
representation letter containing substantially the same representations and
warranties in Section 4 hereof, (ii) the Company satisfies itself that the
number of transferees is sufficiently limited and (iii) in the case of
transferees that are partners or limited liability company members, the transfer
is for no consideration. It is understood that the certificates evidencing the
Shares may bear substantially the following legend:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
ANY APPLICABLE STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT
WITH RESPECT TO THE SECURITIES UNDER SUCH ACT OR APPLICABLE STATE SECURITIES
LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A OF SUCH ACT.”

 

 
-29-

--------------------------------------------------------------------------------

 

 

8.2.     Unlegended Certificates. The Company shall, at its sole expense, upon
appropriate notice from any Investor stating that Registerable Securities have
been sold pursuant to an effective registration statement, timely prepare and
deliver certificates representing the Shares to be delivered to a transferee
pursuant to the registration statement, which certificates shall be free of any
restrictive legends and in such denominations and registered in such names as
such Investor may request. Further, the Company shall, at its sole expense,
cause its legal counsel or other counsel satisfactory to the transfer agent (i)
while the registration statement is effective, to issue to the transfer agent a
“blanket” legal opinion to allow sales without restriction pursuant to the
effective registration statement and (ii) provide all other opinions as may
reasonably be required by the transfer agent in connection with the removal of
legends. An Investor may request that the Company remove, and the Company agrees
to authorize the removal of, any legend from such Shares, following the delivery
by an Investor to the Company or the Company’s transfer agent of a legended
certificate representing such Shares (i) following any sale of such Shares
pursuant to Rule 144, (ii) if such Shares are eligible for sale under Rule
144(b)(1), or (iii) following the time a legend is no longer required with
respect to such Shares. If a legend is no longer required pursuant to the
foregoing, the Company will no later than three business days following the
delivery by an Investor to the Company or the Company’s transfer agent of a
legended certificate representing such Shares deliver or cause to be delivered
to such Investor a certificate representing such Shares that is free from all
restrictive legends. Certificates for Shares free from all restrictive legends
may be transmitted by the Company’s transfer agent to the Investors by crediting
the account of the Investor’s prime broker with the Depository Trust Company
(“DTC”) as directed by such Investor. The Company warrants that no instruction
other than the Irrevocable Transfer Agent Instructions referred to in this
Section 8.2 will be given by the Company to its transfer agent and that the
Shares shall otherwise be freely transferable on the books and records of the
Company as and to the extent provided in this Agreement. If an Investor effects
a transfer of the Shares in accordance with Section 8.1, the Company shall
permit the transfer and shall promptly instruct its transfer agent to issue one
or more certificates or credit shares to the applicable balance accounts at DTC
in such name and in such denominations as specified by such Investor to effect
such transfer. Each Investor hereby agrees that the removal of the restrictive
legend pursuant to this Section 8.2 is predicated upon the Company’s reliance
that such Investor will sell any such Shares pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom.

 

8.3.     At any time when the Company is required to cause an unlegended
certificate to replace a previously issued legended certificate, if: (1) the
unlegended certificate is not delivered to an Investor within three business
days of submission by that Investor of a legended certificate and supporting
documentation to the transfer agent as provided above and (2) prior to the time
such unlegended certificate is received by the Investor, the Investor, or any
third party on behalf of such Investor or for the Investor’s account, purchases
(in an open market transaction or otherwise) shares of Common Stock to deliver
in satisfaction of a sale by the Investor of shares represented by such
certificate (a “Buy-In”), then the Company shall pay in cash to the Investor
(for costs incurred either directly by such Investor or on behalf of a third
party) the amount by which the total purchase price paid for Common Stock as a
result of the Buy-In (including brokerage commissions, if any) exceeds the
proceeds received by such Investor as a result of the sale to which such Buy-In
relates. The Investor shall provide the Company written notice indicating the
amounts payable to the Investor in respect of the Buy-In.

 

9.             Registration, Transfer and Substitution of Certificates for
Shares.

 

9.1.     Stock Register; Ownership of Shares. The Company will keep at its
principal office, or cause its transfer agent to keep, a register in which the
Company will provide for the registration of transfers of the Shares. The
Company may treat the Person in whose name any of the Shares are registered on
such register as the owner thereof and the Company shall not be affected by any
notice to the contrary. All references in this Agreement to an “Investor” of any
Shares shall mean the Person in whose name such Shares are at the time
registered on such register.

 

 
-30-

--------------------------------------------------------------------------------

 

 

9.2.     Replacement of Certificates. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of any
certificate representing any of the Shares, and, in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement and surety bond
reasonably satisfactory to the Company or, in the case of any such mutilation,
upon surrender of such certificate for cancellation at the office of the Company
maintained pursuant to Section 9.1 hereof, the Company at its expense will
execute and deliver, in lieu thereof, a new certificate representing such Common
Share, of like tenor.

 

 
-31-

--------------------------------------------------------------------------------

 

 

10.           Definitions. Unless the context otherwise requires, the terms
defined in this Section 10 shall have the meanings specified for all purposes of
this Agreement; provided however, that capitalized terms that are not otherwise
defined herein shall have the meanings given to such terms in the Certificate of
Designation. All accounting terms used in this Agreement, whether or not defined
in this Section 10, shall be construed in accordance with GAAP. If the Company
has one or more Subsidiaries, such accounting terms shall be determined on a
consolidated basis for the Company and each of its Subsidiaries, and the
financial statements and other financial information to be furnished by the
Company pursuant to this Agreement shall be consolidated and presented with
consolidating financial statements of the Company and each of its Subsidiaries.

 

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act.

 

“Approved Share Plan” means any employee benefit plan which has been approved by
the board of directors of the Company prior to the date hereof pursuant to which
shares of Common Stock and standard options to purchase Common Stock may be
issued to any employee, officer or director for services provided to the Company
in their capacity as such. “Convertible Securities” means any capital stock,
note, debenture or other security of the Company or any of its Subsidiaries that
is, or may become, at any time and under any circumstances directly or
indirectly convertible into, exercisable or exchangeable for, or which otherwise
entitles the Investor thereof to acquire, any capital stock, note, debenture or
other security of the Company (including, without limitation, Common Stock) or
any of its Subsidiaries.

 

“Certificate of Designation” means the Certificate of Designation to be filed
prior to the Closing by the Company with the Secretary of State of Nevada, in
the form of Exhibit B attached hereto.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Encumbrances” means a lien, claim, judgment, charge, mortgage, security
interest, pledge, escrow, equity or other encumbrance other than restrictions
pursuant to any applicable state or federal securities laws.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“GAAP” means U.S. generally accepted accounting principles consistently applied.

 

“Governmental Entity” means any national, federal, state, municipal, local,
territorial, foreign or other government or any department, commission, board,
bureau, agency, regulatory authority, self-regulatory organization or
instrumentality thereof, or any court, judicial, administrative or arbitral body
or public or private tribunal.

 

 
-32-

--------------------------------------------------------------------------------

 

 

“Indebtedness” means (1) all indebtedness for borrowed money, (2) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services (including, without limitation, “capital leases” in
accordance with GAAP) (other than trade payables entered into in the ordinary
course of business), (3) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (4) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (5) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (6) all monetary obligations under any
leasing or similar arrangement which, in connection with GAAP, consistently
applied for the periods covered thereby, is classified as a capital lease, (7)
all indebtedness referred to in clauses (1) through (6) above secured by (or for
which the Investor of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (8) all contingent obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (1)
through (7) above.

 

“Knowledge” by a Person of a particular fact or other matter means the
following: (a) if the Person is an individual, that such individual is actually
aware or reasonably should be aware, after due inquiry, by virtue of such
person’s office, of such fact or other matter; and (b) if the Person is an
Entity, any executive officer of such Person is actually aware or reasonably
should be aware, after due inquiry, of such fact or other matter.

 

“Material Adverse Effect” means any (i) adverse effect on the reservation,
issuance, delivery or validity of the Shares, as applicable, or the transactions
contemplated hereby or on the ability of the Company to perform its obligations
under this Agreement, or (ii) material adverse effect on the condition
(financial or otherwise), prospects, properties, assets, liabilities, business
or operations of the Company or any of its Subsidiaries.

 

“Material Contract” means all written and oral contracts, agreements, deeds,
mortgages, leases, subleases, licenses, instruments, notes, commitments,
commissions, undertakings, arrangements and understandings (i) which by their
terms involve, or would reasonably be expected to involve, aggregate payments by
or to the Company or any Subsidiary during any twelve month period in excess of
$250,000, (ii) the breach of which by the Company or any Subsidiary would
reasonably be expected to have a Material Adverse Effect, or (iii) which are
required to be filed as exhibits by the Company with the Commission pursuant to
Items 601(b)(1), 601(b)(2), 601(b)(4), 601(b)(9) or 601(b)(10) of Regulation S-K
promulgated by the Commission.

 

“Person” means and includes all natural persons, corporations, business trusts,
associations, companies, partnerships, joint ventures, limited liability
companies and other entities and governments and agencies and political
subdivisions.

 

 
-33-

--------------------------------------------------------------------------------

 

 

“Permitted Encumbrance” means any Encumbrance disclosed in an SEC Report and:
(1) any Encumbrance for taxes not yet due or delinquent or being contested in
good faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP, (2) any statutory Encumbrance arising in
the ordinary course of business by operation of law with respect to a liability
that is not yet due or delinquent, (3) any Encumbrance created by operation of
law, such as materialmen’s liens, mechanics’ liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (4) Encumbrance (a) upon or in any equipment acquired
or held by the Company or any of its Subsidiaries to secure the purchase price
of such equipment or indebtedness incurred solely for the purpose of financing
the acquisition or lease of such equipment, or (b) existing on such equipment at
the time of its acquisition, provided that the Encumbrance is confined solely to
the property so acquired and improvements thereon, and the proceeds of such
equipment, (5) Encumbrance incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Encumbrance of the type described in
clauses (1) through (4) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Encumbrance and the principal amount of the Indebtedness being extended, renewed
or refinanced does not increase, (7) leases, subleases, licenses and sublicenses
granted to others in the ordinary course of the Company’s business, not
interfering in any material respect with the business of the Company and its
Subsidiaries taken as a whole, and (8) Encumbrance in favor of customs and
revenue authorities arising as a matter of law to secure payments of custom
duties in connection with the importation of goods.

 

“Permitted Indebtedness” means (1) Indebtedness existing on the Closing Date and
disclosed in the SEC Reports, (2) Purchase Money Indebtedness, (3) Indebtedness
to trade creditors incurred in the ordinary course of business, (4) extensions,
refinancings and renewals of any items of Permitted Indebtedness in clauses (1)
and (2) hereof, provided that the principal amount is not increased, other than
by their existing terms, or the terms modified to impose more burdensome terms
upon Company and such Indebtedness shall not be secured by any additional
collateral, and Indebtedness otherwise listed on Schedule 5.29.

 

“Preferred Stock” means the Company’s Series B Convertible Preferred Stock,
$0.001 par value, issued hereunder having the rights, preferences and privileges
set forth in the Certificate of Designation.

 

“Pro Rata Interest” means the number of Shares purchased by each Investor,
relative to the total number of Shares being sold hereunder, as reflected on
Schedule I attached hereto.

 

“Purchase Money Indebtedness” means Indebtedness, incurred at the time of, or
within 30 days after, the acquisition of any fixed assets for the purpose of
financing all or any part of the acquisition cost thereof.

 

“Investor” has the meaning assigned to it in the introductory paragraph of this
Agreement and shall include any Affiliates of the Investor.

 

“Reporting Period” means the period commencing on the Closing Date and ending on
the earlier of (i) the date as of which the Investors may sell all of the Shares
under Rule 144 without volume or manner of sale restrictions and without the
requirement for the Company to be in compliance with the current public
information requirements under Rule 144(c)(1) (or any successor thereto)
promulgated under the Securities Act and (ii) the date on which such Investor
shall have sold all of the Shares pursuant to a Registration Statement.

 

 
-34-

--------------------------------------------------------------------------------

 

 

“Required Investors” means the Investors beneficially owning (as determined
pursuant to Rule 13d-3 under the Exchange Act but without giving effect to any
limitation on the conversion of the Preferred Shares included in the Certificate
of Designation) at least 66% of the Shares.

 

“Transaction Documents” means this Agreement, the Certificate of Designation,
the Registration Rights Agreement and all exhibits and schedules thereto and
hereto and any other documents or agreements executed in connection with the
transactions contemplated hereunder.

 

11.           Non-Public Information. Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
which shall be publicly disclosed by the Company in the press release to be
issued, or 8-K Filing to be filed, pursuant to Section 6.7 herein, the Company
covenants and agrees that neither it, nor any other Person acting on its behalf,
will provide any Investor or its agents or counsel with any information that the
Company believes constitutes material non-public information, unless prior
thereto such Investor shall have entered into a written agreement with the
Company regarding the confidentiality and use of such information. The Company
understands and confirms that each Investor shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.

 

12.           Miscellaneous.

 

12.1.     Entire Agreement; Amendments. This Agreement, the other Transaction
Documents and the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein supersede all other prior oral or
written agreements between the Investors, the Company, their affiliates and
Persons acting on their behalf solely with respect to the matters contained
herein and therein, and this Agreement, the other Transaction Documents, the
schedules and exhibits attached hereto and thereto and the instruments
referenced herein and therein contain the entire understanding of the parties
solely with respect to the matters covered herein and therein; provided,
however, nothing contained in this Agreement or any other Transaction Document
shall (or shall be deemed to) (i) have any effect on any agreements any Investor
has entered into with, or any instruments any Investor has received from, the
Company or any of its Subsidiaries prior to the date hereof with respect to any
prior investment made by such Investor in the Company or (ii) waive, alter,
modify or amend in any respect any obligations of the Company or any of its
Subsidiaries, or any rights of or benefits to any Investor or any other Person,
in any agreement entered into prior to the date hereof between or among the
Company and/or any of its Subsidiaries and any Investor, or any instruments any
Investor received from the Company and/or any of its Subsidiaries prior to the
date hereof, and all such agreements and instruments shall continue in full
force and effect. Except as specifically set forth herein or therein, neither
the Company nor any Investor makes any representation, warranty, covenant or
undertaking with respect to such matters. For clarification purposes, the
Recitals are part of this Agreement. Provisions of this Agreement may be amended
only with the written consent of the Company and each Investor. No waiver shall
be effective unless it is in writing and signed by an authorized representative
of the waiving party. No consideration shall be offered or paid to any Person to
amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration also is offered to all of
the parties to the Transaction Documents or all Investors of Common Shares (as
the case may be). The Company has not, directly or indirectly, made any
agreements with any Investors relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents. Without limiting the foregoing, the Company confirms
that, except as set forth in this Agreement, no Investor has made any commitment
or promise or has any other obligation to provide any financing to the Company,
any Subsidiary or otherwise. As a material inducement for each Investor to enter
into this Agreement, the Company expressly acknowledges and agrees that (i) no
due diligence or other investigation or inquiry conducted by an Investor, any of
its advisors or any of its representatives shall affect such Investor’s right to
rely on, or shall modify or qualify in any manner or be an exception to any of,
the Company’s representations and warranties contained in this Agreement or any
other Transaction Document and (ii) unless a provision of this Agreement or any
other Transaction Document is expressly preceded by the phrase “except as
disclosed in the SEC Documents,” nothing contained in any of the SEC Documents
shall affect such Investor’s right to rely on, or shall modify or qualify in any
manner or be an exception to any of, the Company’s representations and
warranties contained in this Agreement or any other Transaction Document.

 

 
-35-

--------------------------------------------------------------------------------

 

 

12.2.     Notices. All notices, requests, consents, and other communications
under this Agreement shall be in writing and shall be deemed delivered (a) when
delivered, if delivered personally, (b) four business days after being sent by
registered or certified mail, return receipt requested, postage prepaid; (c) one
business day after being sent via a reputable nationwide overnight courier
service guaranteeing next business day delivery, or (d) when receipt is
acknowledged, in the case of facsimile or email, in each case to the intended
recipient as set forth below, with respect to the Company, and to the addresses
set forth on the signature pages hereto with respect to the Investors.

 

 
-36-

--------------------------------------------------------------------------------

 

 

If to the Company:

 

SANWUAVE Health, Inc.

11475 Great Oaks Way, Suite 150

Alpharetta, Georgia 30022

Facsimile: (404) 419-8634

E-mail address: lisa.sundstrom@sanuwave.com

Attention: Chief Financial Officer

 

With a copy (for informational purposes only) to:

 

Smith, Gambrell & Russell, LLP

1230 Peachtree Street, NE

Promenade, Suite 3100

Atlanta, Georgia 30309

Facsimile: (404) 685-6934

E-mail address: jethridge@sgrlaw.com

Attention: John C. Ethridge, Jr., Esq.

 

or at such other address as the Company or each Investor each may specify by
written notice to the other parties hereto in accordance with this Section 12.2.

 

12.3.     No Waivers. No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

 

12.4.     Successors and Assigns. All the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective parties hereto, the successors and permitted assigns of each Investor
and the successors of the Company, whether so expressed or not. None of the
parties hereto may assign its rights or obligations hereof without the prior
written consent of the Company, except that an Investor may, without the prior
consent of the Company, assign its rights to purchase the Shares hereunder to
any of its Affiliates (provided such Affiliate agrees to be bound by the terms
of this Agreement and makes the same representations and warranties set forth in
Section 4 hereof). Except as specifically set forth herein, this Agreement shall
not inure to the benefit of or be enforceable by any other Person.

 

12.5.     Headings; Gender. The headings of this Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.

 

 
-37-

--------------------------------------------------------------------------------

 

 

12.6.     Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
other Transaction Documents shall be governed by the internal laws of the State
of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or under any
of the other Transaction Documents or in connection herewith or therewith or
with any transaction contemplated hereby or thereby or discussed herein or
therein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall (i) limit,
or be deemed to limit, in any way any right to serve process in any manner
permitted by law or (ii) operate, or shall be deemed to operate, to preclude any
Investor from bringing suit or taking other legal action against the Company in
any other jurisdiction to collect on the Company’s obligations to such Investor
or to enforce a judgment or other court ruling in favor of such Investor. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

12.7.     Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
with the same effect as if all parties had signed the same document. All such
counterparts (including counterparts delivered by facsimile or other electronic
format) shall be deemed an original, shall be construed together and shall
constitute one and the same instrument. This Agreement shall become effective
when each party hereto shall have received counterparts hereof signed by all of
the other parties hereto.

 

12.8.     Severability. If any provision of this Agreement shall be found by any
court of competent jurisdiction to be invalid or unenforceable, the parties
hereby waive such provision to the extent that it is found to be invalid or
unenforceable. Such provision shall, to the maximum extent allowable by law, be
modified by such court so that it becomes enforceable, and, as modified, shall
be enforced as any other provision hereof, all the other provisions hereof
continuing in full force and effect.

 

12.9.     Survival. The representations, warranties, agreements and covenants
shall survive the Closing. Each Investor shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

 

 
-38-

--------------------------------------------------------------------------------

 

 

12.10.     Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

12.11.     Indemnification. In consideration of each Investor’s execution and
delivery of the Transaction Documents and acquiring the Shares thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Investor and each Investor of any Shares and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in any of the Transaction Documents, (b) any breach of any covenant,
agreement or obligation of the Company contained in any of the Transaction
Documents or (c) any cause of action, suit, proceeding or claim brought or made
against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company or any Subsidiary) or which
otherwise involves such Indemnitee that arises out of or results from (i) the
execution, delivery, performance or enforcement of any of the Transaction
Documents, (ii) any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the issuance of the Shares, (iii)
any disclosure properly made by such Investor pursuant to Section 6.7, or (iv)
the status of such Investor or Investor of the Shares either as an investor in
the Company pursuant to the transactions contemplated by the Transaction
Documents or as a party to this Agreement (including, without limitation, as a
party in interest or otherwise in any action or proceeding for injunctive or
other equitable relief) (unless such action is based upon actual fraud by such
Indemnitee). To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law. Except as otherwise set forth herein, the
mechanics and procedures with respect to the rights and obligations under this
Section 12.11 shall be the same as those set forth in Section 6 of the
Registration Rights Agreement

 

12.12.     Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for stock splits, stock
dividends, stock combinations and other similar transactions that occur with
respect to the Common Stock after the date of this Agreement.

 

 
-39-

--------------------------------------------------------------------------------

 

 

12.13.     Remedies. Each Investor and each Investor of any Shares shall have
all rights and remedies set forth in the Transaction Documents and all rights
and remedies which such Investors have been granted at any time under any other
agreement or contract and all of the rights which such Investors have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security, to the extent permitted by law), to recover damages by reason of any
breach of any provision of this Agreement and to exercise all other rights
granted by law. Furthermore, the Company recognizes that in the event that it
fails to perform, observe, or discharge any or all of its obligations under the
Transaction Documents, any remedy at law may prove to be inadequate relief to
the Investors. The Company therefore agrees that the Investors shall be entitled
to specific performance and/or temporary, preliminary and permanent injunctive
or other equitable relief from any court of competent jurisdiction in any such
case without the necessity of proving actual damages and without posting a bond
or other security. The remedies provided in this Agreement and the other
Transaction Documents shall be cumulative and in addition to all other remedies
available under this Agreement and the other Transaction Documents, at law or in
equity (including a decree of specific performance and/or other injunctive
relief).

 

12.14.     Exercise of Right. Notwithstanding anything to the contrary contained
in (and without limiting any similar provisions of) the Transaction Documents,
whenever any Investor exercises a right, election, demand or option under a
Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Investor may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

 

12.15.     Payment Set Aside; Currency. To the extent that the Company makes a
payment or payments to any Investor hereunder or pursuant to any of the other
Transaction Documents or any of the Investors enforce or exercise their rights
hereunder or thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, foreign, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred. Until none of the Warrants are
outstanding, the Company shall not effect any stock combination, reverse stock
split or other similar transaction (or make any public announcement or
disclosure with respect to any of the foregoing) without the prior written
consent of the Required Investors (which may be granted or withheld in the sole
discretion of the Required Investors. Unless otherwise expressly indicated, all
dollar amounts referred to in this Agreement and the other Transaction Documents
are in United States Dollars (“U.S. Dollars”), and all amounts owing under this
Agreement and all other Transaction Documents shall be paid in U.S. Dollars. All
amounts denominated in other currencies (if any) shall be converted into the
U.S. Dollar equivalent amount in accordance with the Exchange Rate on the date
of calculation. “Exchange Rate” means, in relation to any amount of currency to
be converted into U.S. Dollars pursuant to this Agreement, the U.S. Dollar
exchange rate as published in the Wall Street Journal on the relevant date of
calculation.

 

 
-40-

--------------------------------------------------------------------------------

 

 

12.16.     Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under the Transaction Documents are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Investor pursuant hereto
or thereto, shall be deemed to constitute the Investors as, and the Company
acknowledges that the Investors do not so constitute, a partnership, an
association, a joint venture or any other kind of group or entity, or create a
presumption that the Investors are in any way acting in concert or as a group or
entity with respect to such obligations or the transactions contemplated by the
Transaction Documents or any matters, and the Company acknowledges that the
Investors are not acting in concert or as a group, and the Company shall not
assert any such claim, with respect to such obligations or the transactions
contemplated by the Transaction Documents. The decision of each Investor to
purchase Shares pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor. Each Investor acknowledges that no
other Investor has acted as agent for such Investor in connection with such
Investor making its investment hereunder and that no other Investor will be
acting as agent of such Investor in connection with monitoring such Investor’s
investment in the Shares or enforcing its rights under the Transaction
Documents. The Company and each Investor confirms that each Investor has
independently participated with the Company in the negotiation of the
transaction contemplated hereby with the advice of its own counsel and advisors.
Each Investor shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement or out
of any other Transaction Documents, and it shall not be necessary for any other
Investor to be joined as an additional party in any proceeding for such purpose.
The use of a single agreement to effectuate the purchase and sale of the Shares
contemplated hereby was solely in the control of the Company, not the action or
decision of any Investor, and was done solely for the convenience of the Company
and not because it was required or requested to do so by any Investor. It is
expressly understood and agreed that each provision contained in this Agreement
and in each other Transaction Document is between the Company and an Investor,
solely, and not between the Company and the Investors collectively and not
between and among the Investors.

 

*     *     *

 

 
-41-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Exchange Agreement to be
duly executed as of the day and year first written above.

 

 

    [Exchange Investor]          

 

 

 

 

 

By:

 

 

 

 

Name: 

 

 

    Title:    

 

 

 

Address for the stock certificates to be mailed:

         

 

Name:

 

 

 

Attn:

 

 

  Address:            

 

 
-42-

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

Form of Certificate of Designation

 

[To be inserted]

 

 

B-43 